Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 12 January 1781
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Sir,
                            New Windsor Jany 12th 1781
                        
                        I have recd your favor of yesterday. On my part there is not the smallest objection to your accompanying
                            Colo. Laurens to France, but the permission must come from Congress. The offer which you make of equipping your Corps with
                            Cloathing & Accoutrements (the cost of wch to be repaid in three or 4 years, and the interest annually) is
                            generous; and among many other proofs of your Zeal & ability to serve the common cause—I am persuaded it will be
                            received in a favourable light by Congress.
                        At a time when the enemy are giving all the support they can to their Southern operations it would be
                            improper, in me, to with-draw a Man from that quarter; but as you doubt the abilities of your Major, I shall have no
                            objection, if it is consistent with the establishment of the Partizan Corps, to Lieutt Colo. Ternant (when exchanged) his
                            being appointed to yours; as he is an officer of acknowledged merit, & in actual pay. Major Lee has been premoted,
                            but upon what principle or what arrangement (if any) Congress have been pleased to make with respect to field officers fer
                            these Corps—is more than I am acquainted with—With respect to the appointmts of your other officers—the mode of recruiting
                            Men—& purchasing Horses—I can do no more than refer you to my former letter—strict regard however for the sake of
                            justice—the tranquility of your Corps—and your own Peace—Must be had to the rights of the Officers who at present
                            constitute your Corps—& to the characters of such as may be brought into it by new appointments.
                        I would be more full but a pressure of important matters puts it out of my power to be so at present—I thank
                            you for your assurances of friendship & attachment. I am—with great esteem & regard—Sir Yr Most Obedt
                            Servt
                        
                            G. Washington
                        
                    